09-1094-ag
         Chen v. Holder
                                                                                        BIA
                                                                                A078 745 541
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 30 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                RICHARD C. WESLEY,
10                        Circuit Judges.
11       _______________________________________
12
13       PING GUI CHEN,
14                Petitioner,
15
16                        v.                                    09-1094-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                Michael Brown, New York, New York
24
25       FOR RESPONDENT:                Tony West, Assistant Attorney
26                                      General, David V. Bernal, Assistant
1                              Director, Jesse M. Bless, Trial
2                              Attorney, Courtney A. Henson, Law
3                              Clerk, Office of Immigration
4                              Litigation, Civil Division, United
5                              States Department of Justice,
6                              Washington, D.C.

7        UPON DUE CONSIDERATION of this petition for review of a

8    decision of the Board of Immigration Appeals (“BIA”), it is

9    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

10   review is DENIED.

11       Petitioner Ping Gui Chen, a native and citizen of the

12   People’s Republic of China, seeks review of the February 24,

13   2009 order of the BIA denying his motion to reopen.        In re

14   Ping Gui Chen, No. A 078 745 541 (B.I.A. Feb. 24, 2009).           We

15   assume the parties’ familiarity with the underlying facts

16   and procedural history of the case.

17       We review the BIA’s denial of a motion to reopen for

18   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

19   Cir. 2006) (citing INS v. Doherty, 503 U.S. 314, 322-23

20   (1992)).   Here, the BIA did not abuse its discretion in

21   denying Chen’s motion to reopen as time barred.      The

22   regulations permit an alien to file one motion to reopen and

23   require that it be filed within 90 days after the date on

24   which a final administrative decision was rendered in the

25   proceeding sought to be reopened.     See 8 C.F.R.

26   § 1003.2(c)(2).     It is undisputed that Chen’s motion to

                                     2
1    reopen was untimely.   However, the time limits do not apply

2    to a motion to reopen that is “based on changed

3    circumstances arising in the country of nationality or in

4    the country to which deportation has been ordered, if such

5    evidence is material and was not available and could not

6    have been discovered or presented at the previous hearing.”

7    8 C.F.R. § 1003.2(c)(3)(ii).     Such changes are typically

8    referred to as “changed country conditions” and

9    distinguished from “changed personal circumstances.”     See,

10   e.g., Jian Huan Guan v. BIA, 345 F.3d 47, 49 (2d Cir. 2003).

11       The BIA reasonably found that Chen’s decision to

12   practice Falun Gong in the U.S. was a changed personal

13   circumstance, not a changed country condition.     See id.    And

14   we find no merit in Chen’s argument that the BIA erred in

15   declining to credit an unauthenticated, unsigned notice from

16   the Kuiqi Village Committee stating that he would be

17   persecuted on account of his Falun Gong activities in the

18   U.S. See Qin Wen Zheng, 500 F.3d 143, 148-49 (2d Cir. 2007).

19   Contrary to Chen’s argument, it was not improper for the BIA

20   to view with suspicion Chen’s motion to reopen, and the

21   evidence submitted therein, given its prior adverse

22   credibility determination.     See id.; Borovikova v. U.S.

23   Dep’t of Justice, 435 F.3d 151 (2d Cir. 2006).

                                     3
1        We conclude that, the BIA did not err in denying Chen’s

2    untimely motion to reopen.   See 8 C.F.R. § 1003.2(c)(2),

3    (c)(3)(ii).

4        For the foregoing reasons, the petition for review is

5    DENIED.   The pending motion for a stay of removal in

 6   connection with this petition is DISMISSED as moot.
 7
 8
 9                                FOR THE COURT:
10                                Catherine O’Hagan Wolfe, Clerk
11
12                                By:___________________________




                                   4